                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                May 03, 2019
                                                                                       David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

KRISTOPHER D. NELSON,                           §
                                                §
                      Plaintiff,                §
                                                §
v.                                              §    CIVIL ACTION NO. H-18-2899
                                                §
COVESTRO LLC,                                   §
                                                §
                      Defendant.                §

                               MEMORANDUM AND ORDER

       Kristopher Nelson sued Covestro LLC, asserting an employment-discrimination claim under

the Americans with Disabilities Act, 42 U.S.C. §§ 12101–12213. Covestro moves to dismiss

Nelson’s amended complaint, arguing that Nelson has not alleged facts showing that he is a

“qualified individual” under the Act, and that the welfare-benefit provision Nelson challenges

applies to all Covestro employees, regardless of disability. Nelson has responded, and Covestro has

replied. (Docket Entry Nos. 21, 22, 23).

       After a careful review of the pleadings, the motion, response, and the applicable law, the

court grants Covestro’s motion to dismiss, without prejudice and with leave to amend. (Docket

Entry No. 21). Nelson must file an amended complaint no later than May 31, 2018.

       The reasons for this ruling are detailed below.

I.     Background

       Taking the well-pleaded factual allegations in the complaint as true for the purposes of this

motion, Kristopher Nelson worked for Covestro from 1998 to 2009. (Docket Entry No. 20 at ¶ 14).

In 2010, Nelson was injured and, in 2011, began receiving long-term disability benefits from

Covestro under Covestro’s long-term disability plan. (Id.). Nelson received the same employee
benefits he received while actively employed, including health, dental, vision, and life insurance.

(Id. at ¶ 15).

        In October 2017, Covestro informed Nelson that employees who had been on its long-term

disability plan for at least 24 months would lose their health-insurance benefits effective January 1,

2018. (Id. at ¶ 18). Nelson alleges that Covestro’s human resources department assured him that

his health insurance coverage would continue. (Id. at ¶¶ 19–20). Nelson learned that he did not

have health insurance in January 2018. (Id. at ¶ 22). He contacted Covestro’s human resources

department and was informed that “his employment had now been terminated and he was no longer

entitled to benefits.” (Id. at ¶ 25). This lawsuit followed.

        Nelson alleges that Covestro’s termination of his benefits violated the Americans with

Disabilities Act by “subject[ing him] to different terms and conditions of employment when it took

away his benefits because of his being disabled” and by “engag[ing] in unlawful disparate treatment

when it decided to eliminate benefits for only those employees who were disabled and receiving

[long-term disability] benefits.” (Id. at ¶¶ 29–30).

        Each argument for dismissal, and the response, is analyzed below, under the legal standard

for a motion to dismiss.

II.     The Legal Standard for a Motion to Dismiss

        Rule 12(b)(6) requires dismissal if a plaintiff fails “to state a claim upon which relief can be

granted.” FED. R. CIV. P. 12(b)(6). Rule 12(b)(6) must be read in conjunction with Rule 8’s

requirement of a “short and plain statement of the claim showing that the pleader is entitled to

relief.” FED. R. CIV. P. 8(a)(2). A complaint must contain “only enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Rule 8

“does not require ‘detailed factual allegations,’ but it demands more than an unadorned,

the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

                                                   2
(quoting Twombly, 550 U.S. at 555). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “The plausibility standard is not

akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has

acted unlawfully.” Id. (citing Twombly, 550 U.S. at 556).

        To withstand a Rule 12(b)(6) motion, a “complaint must allege ‘more than labels and

conclusions,’” and “a formulaic recitation of the elements of a cause of action will not do.” Norris

v. Hearst Tr., 500 F.3d 454, 464 (5th Cir. 2007) (quoting Twombly, 550 U.S. at 555). “Nor does a

complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal,

556 U.S. at 678 (alteration in original) (quoting Twombly, 550 U.S. at 557). “[A] complaint ‘does

not need detailed factual allegations,’ but must provide the plaintiff’s grounds for entitlement to

relief—including factual allegations that when assumed to be true ‘raise a right to relief above the

speculative level.’” Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir. 2007) (quoting Twombly, 550

U.S. at 555). “Conversely, when the allegations in a complaint, however true, could not raise a

claim of entitlement to relief, this basic deficiency should be exposed at the point of minimum

expenditure of time and money by the parties and the court.” Id. (quotation marks and alteration

omitted).

        In considering a motion to dismiss under Rule 12(b)(6), “a district court must limit itself to

the contents of the pleadings, including attachments.” Collins v. Morgan Stanley Dean Witter, 224

F.3d 496, 498 (5th Cir. 2000). Documents “attache[d] to a motion to dismiss are considered part of

the pleadings, if they are referred to in the plaintiff’s complaint and are central to [the] claim.” Id.

at 498–99 (quoting Venture Assocs. Corp. v. Zenith Data Sys. Corp., 987 F.2d 429, 431 (7th Cir.

1993)). The court may also “take judicial notice of matters of public record.” Norris, 500 F.3d at

461 n.9.

                                                   3
        When a plaintiff’s complaint fails to state a claim, the court should generally give the

plaintiff a chance to amend under Rule 15(a) before dismissing the action with prejudice, unless it

is clear that to do so would be futile. See Carroll v. Fort James Corp., 470 F.3d 1171, 1175 (5th Cir.

2006) (“[Rule 15(a)] evinces a bias in favor of granting leave to amend.” (quotation omitted)); Great

Plains Tr. Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002) (“[D]istrict

courts often afford plaintiffs at least one opportunity to cure pleading deficiencies before dismissing

a case, unless it is clear that the defects are incurable or the plaintiffs advise the court that they are

unwilling or unable to amend in a manner that will avoid dismissal.”). A court may deny a motion

to amend as futile if an amended complaint would fail to state a claim upon which relief could be

granted. Pervasive Software Inc. v. Lexware GmbH & Co., 688 F.3d 214, 232 (5th Cir. 2012).

Whether to grant or deny leave to amend “is entrusted to the sound discretion of the district court.”

Id.

III.    Analysis

        Nelson does not identify the statutory section that is the basis of his claim, instead alleging

generally that Covestro, a private employer, discriminated against him in violation of that statute.

(Docket Entry No. 20 at ¶ 27). The elements of a prima facie showing of disability discrimination

under the Act are that the plaintiff “is a qualified individual with a disability” who suffered an

adverse employment action because of the disability. Holtzclaw v. DSC Commc’ns Corp., 255 F.3d

254, 258 (5th Cir. 2001); Talk v. Delta Airlines, Inc., 165 F.3d 1021, 1024 (5th Cir. 1999). Section

12112(a) states:

        No covered entity shall discriminate against a qualified individual on the basis of
        disability in regard to job application procedures, the hiring, advancement, or
        discharge of employees, employee compensation, job training, and other terms,
        conditions, and privileges of employment.

42 U.S.C. § 12112(a).


                                                    4
        A “qualified individual” is one who can perform the essential functions of a job, with or

without reasonable accommodation. 42 U.S.C. § 12111(8). A “reasonable accommodation” may

include either “(A) making existing facilities . . . readily accessible” or “(B) job restructuring, part-

time or modified work schedules, reassignment to a vacant position, . . . training materials or policies

. . . and other similar accommodations . . . .” 42 U.S.C. § 12111(9)(A)–(B). The Act “does not

require affirmative action in favor of individuals with disabilities,” but it does “prohibit[]

employment discrimination against qualified individuals with disabilities, no more and no less.”

Turco v. Hoechst Celanese Corp., 101 F.3d 1090, 1094 (5th Cir. 1996).

        Covestro argues that Nelson has not pleaded facts showing that he is a qualified individual

because the amended complaint does not allege that Nelson could, or can, perform his job’s essential

functions with or without an accommodation. (Docket Entry No. 21 at 3). Nelson responds that

“Title I of the ADA expressly prohibits discrimination in the provision of fringe benefits,” including

long-term disability benefits. (Docket Entry No. 22 at 2). According to Nelson, “[i]t would be

contrary to the underlying purpose of the [Act] as well as illogical, to exclude coverage under the

[Act] for fringe benefit related discriminatory events based on this reasoning.” (Id.). He points to

cases in the Second and Third Circuits, which he argues “have held that since the [Act] applies to

fringe benefits . . . the term ‘qualified individual’ must be broadly applied.” (Id. at 2–3 (citing Ford

v. Schering-Plough Corp., 145 F.3d 601, 605–07 (3d Cir. 1998); Castellano v. City of New York, 142

F.3d 58, 67 (2d Cir. 1998))).

        Nelson’s response does not answer whether he is a qualified individual under the Act. His

allegations and response suggest that he is not. He alleges that his “disability causes him chronic

pain due to spinal fusion, arachnoiditis, and spinal stenosis,” preventing him from working for

Covestro in his former job, and from performing any work. (Docket Entry No. 20 at ¶ 22). He has

not alleged that a reasonable accommodation or accommodations would allow him to perform the

                                                   5
core functions of the job. See Chandler v. City of Dallas, 2 F.3d 1385, 1393–94 (5th Cir. 1993).

Nelson makes clear in his response to the motion to dismiss that he “can no longer work, with or

without accommodation.” (Docket Entry No. 22 at 3).

       The federal circuits are divided over whether a former employee who is unable to perform

the essential functions of his job may be a “qualified individual” under Title I of the Act, but the

majority of circuit courts to consider the issue have concluded that a totally disabled person cannot

sue under Title I. See, e.g., Morgan v. Joint Admin. Bd., 268 F.3d 456, 457–58 (7th Cir. 2001);

Weyer v. Twentieth Century Fox Film Corp., 198 F.3d 1104, 1111–12 (9th Cir. 2000) (a totally

disabled former employee is not a “qualified individual” under the plain meaning of the Act and

cannot state a claim under the statute); McKnight v. Gen. Motors Corp., 550 F.3d 519, 528 (6th Cir.

2008) (a totally disabled plaintiff could not sue under Title I for discrimination based on losing

disability benefits); Smith v. Midland Brake, Inc., 180 F.3d 1154, 1161 (10th Cir.1999) (“[A]

‘qualified individual with a disability’ has to be someone who can perform the essential functions

of a job.”); but see Castellano v. City of New York, 142 F.3d 58, 68–70 (2d Cir. 1998) (the term

“qualified individual” under Title I of the ADA covers former employees); Ford v. Schering-Plough

Corp., 145 F.3d 601, 605–07 (3d Cir. 1998) (disabled former employees could sue their former

employers under Title I of the ADA for changes to their disability benefits).

       While the Fifth Circuit has not directly addressed this issue, cases suggest support for the

majority position. In Holtzclaw v. DSC Communications Corp., 255 F.3d 254 (5th Cir. 2001), a

former employee who had left his job and was on long-term disability benefits sued his former

employer when he was not rehired, alleging employment discrimination under the Act. Id. at 257.

The district court granted summary judgment to the employer because the evidence showed that the

former employee “could not perform the essential functions of the position he sought.” Id. at 258.

The Fifth Circuit affirmed, finding that the former employee could not show that he was a “qualified

                                                 6
individual” under the Act because he had stated that he was unable to work when applying for and

receiving long-term disability benefits. Id. at 258–59; see also Lewis v. City of Houston, 162 F.3d

1159, 1159 (5th Cir. 1998) (per curiam).

       Nelson has not alleged that he is a qualified individual under the ADA, which is necessary

to state a prima facie case for discrimination. Without factual allegations that could support a

finding that Nelson is a “qualified individual” under the Act, he cannot bring a claim under that

statute. The court grants Covestro’s motion to dismiss, without prejudice and with leave to amend.

       Covestro also argues that Nelson has not pleaded facts supporting his claim that the “he is

being treated differently than other [long-term disability] recipients or that ‘classes of disabled

individuals’ exist.” (Docket Entry No. 23 at 4). The court’s conclusion that Nelson has failed to

state a claim under the Act because he has not alleged facts that could show that he is a “qualified

individual” makes it unnecessary to address whether he has alleged facts sufficient to support his

claim that the insurance exclusion violates the Act.

IV.    Conclusion

       Covestro’s motion to dismiss, (Docket Entry No. 21), is granted. The claims are dismissed

without prejudice and with leave to amend. Nelson must file an amended complaint no later than

May 31, 2018.

                SIGNED on May 3, 2019, at Houston, Texas.

                                                     ______________________________________
                                                              Lee H. Rosenthal
                                                        Chief United States District Judge




                                                 7
